WWWMWQW‘HNKMwquMmuanww—wu mm.” MM, .. 7,

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
CURTIS LEE WATSON, )
)
Petitioner, )
) Case: 1:15-cv—00867 (G Deck)
V ) Assigned To : Unassigned
) Assign. Date : 6/9/2015
UNITED STATES OF AMERICA, et al., ) Description: Habeas Corpus/2241
)
Respondents. )
)
MEMORANDUM OPINION

This matter is before the Court on petitioner’s application to proceed in forma pauperis
and his pro se complaint. According to petitioner, he should not have been charged with a
felony because the indictment on which the criminal prosecution in the Superior Court of the
District of Columbia was based did not exist.

“Under DC. Code § 23-110, a prisoner may seek to vacate, set aside, or correct sentence
on any of four grounds: (1) the sentence is unconstitutional or illegal; (2) the Superior Court did
not have jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized
by law; or (4) the sentence is subject to collateral attack.” Alston v. United States, 590 A.2d 51 1,
513 (DC. 1991). Such a motion must be ﬁled in the Superior Court, see DC. Code § 23-110(a),
and “shall not be entertained . . . by any Federal . . . court if it appears that the [prisoner] has
failed to make a motion for relief under this section or that the Superior Court has denied him

relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the

legality of his detention.” DC. Code § 23-110(g); see Williams v. Martinez, 586 F.3d 995, 998

r WWW-wawwmum. wmwww.m w.- mumvmnm WWW.” m, i . V

(DC. Cir. 2009) (“Section 23-110(g)’s plain language makes clear that it only divests federal

courts of jurisdiction to hear habeas petitions by prisoners who could have raised viable claims
pursuant to section 23-110(a).”).
Petitioner does not demonstrate that the remedy available to him under DC. Code § 23-

110 is inadequate or ineffective to test the legality of his conviction and subsequent
incarceration. His apparent lack of success on a prior collateral attack on his conviction, see Pet,
Ex. (Judgment, Watson v. United States, No. l4-CO-672 (D.C. Ct. of App. Mar. 30, 2015)
(afﬁrming Superior Court’s denial of § 23-110 motion as procedurally barred as successive and
for abuse of the writ)), does not render his local remedy inadequate or ineffective. See Wilson v.
Ofﬁce of the Chairperson, 892 F. Supp. 277, 280 (D.D.C. 1995). Petitioner has no recourse in
this federal district court, and, therefore, the Court will deny the petition and dismiss this action.

See Watson v. Middlebrooks, No. 09—1682, 2009 WL 3163067, at *2 (D.D.C. Sept. 28, 2009).

An Order accompanies this Memorandum Opini -

    

 

DATE: /
7  / ) United tates District Judge